DETAILED ACTION
Claims 1-5 and 7-9 are pending in the instant application, Applicant amending claim 1.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger, US 2016/0264394, in view of Riel-Dalpe, US 2015/0262121.
NOTE: Bold text is unamended claim language
      Bold underlined text is amended claim language.
AS TO CLAIM 1 
A system for providing a smart bottled water delivery service based on customer-based data, comprising:
Hershberger (paragraph 150) teaches an embodiment for water delivery rather than beer delivery. For the remainder of this Office action, the cited prior art is referred to as teaching beverage delivery rather than beer or water delivery.

a plurality of bottled waters, each of the plurality of bottled waters comprising a reusable container and a unique individual machine-readable code attached onto the container, wherein the unique individual machine-readable code is pre-assigned to the container based on at least one batch information of the corresponding bottled water;
Hershberger (paragraph 70) teaches a plurality of containers with encoded information pertaining to the contents of the container.

one or more processors of a network-accessible server;
one or more memory resources storing program instructions when executed on the one or more processors, cause the system to:
Hershberger (paragraphs 152-155 and fig. 15) teaches a computer embodiment.
obtaining data associated with a bottled water delivery request from a customer, the bottled water delivery request indicating a customer information, a destination location, a quantity of the bottled waters and a type of water for the smart bottled water delivery service;
Hershberger (paragraphs 135-138) teaches a re-ordering system which identifies the customer, the location, and the amount and type of beverage to deliver.

determining a pool of candidate delivery drivers that can satisfy a criterion based on the destination location, a current location of the candidate delivery drivers, a capacity of a vehicle of the candidate delivery drivers, and locations of a plurality of available collection, storing and distribution devices wherein the plurality of available collection, storing and distribution devices are determined by the processor based on whether the candidate delivery drivers can access the filled bottled water and/or exchange the filled bottled water with the spent bottled water;
determining a designated collection, storing and distribution device based on a distance and/or a travel time between a current location of a selected delivery driver and a location of each available collection, storing and distribution device;
providing an instruction to a device of the selected delivery driver to dispatch the selected delivery driver with a particular vehicle to the designated collection, storing and distribution device and then the designated destination location after picking up the filled bottled water according to the bottled water delivery request from the designated collection, storing and distribution device;
Hershberger does not teach concerning candidate delivery drivers, as Hershberger is directed towards an embodiment for an established distribution company using its own delivery drivers.
However, Riel-Dalpe (paragraphs 83-87 and fig. 47-49) teaches concerning assigning a deliver driver from a pool of candidate delivery drivers based upon the location of the driver, the location of the delivery, the location of the pick-up point, the location of currently occupied driver and the location of drop-off of that driver, and as well as other needs of the order.

scanning the unique individual machine-readable code of the filled bottled water to be delivered to the customer and the spent bottled water to be retrieved from the customer to generate a scanning result;
Hershberger (paragraph 205) teaches scanning the order.

combining the scanning result with the customer information to generate a customer-based data of the particular bottled water.
Hershberger (paragraphs 206-207) teaches concerning creating customer-based data based on the scan.

STATEMENT CONCERNING THE COMBINATION:
Hershberger teaches an embodiment using a dedicated delivery system of an establish beverage distributer. However, this delivery embodiment is not the only available method which one having ordinary skill in the art at the time of the application understands is a feasible option. On-demand delivery systems as taught by Riel-Dalpe are equivalent to the dedicated delivery system of Hershberger because they fulfill the same functional requirements, namely picking up full bottles, delivering them, and picking up empty bottles for return. As such, one having ordinary skill in the art at the time of the application appreciates that the delivery systems are equivalents which can be substituted one for the other, allowing for necessary adaptations, such as the employment of the driver. 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the on-demand delivery system of Riel-Dalpe for the dedicated delivery system of Hershberger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).

AS TO CLAIM 2 (of 1) 
wherein the code is a QR code.
Hershberger (paragraphs 178 and 241) teaches a QR code.

AS TO CLAIM 3 (of 1) 
wherein when the selected delivery driver arrived the designated collection, storing and distribution device, further cause the one or more processors to authenticate an identity of an entity arriving the designated collection, storing and distribution device is the selected delivery driver received the instruction to allow removal of the bottled water from the designated collection, storing and distribution device.
Hershberger does not teach concerning candidate delivery drivers, as Hershberger is directed towards an embodiment for an established distribution company using its own delivery drivers.
However, Riel-Dalpe (paragraphs 83-87 and fig. 47-49) teaches concerning assigning a deliver driver from a pool of candidate delivery drivers based upon the needs of the order. Riel-Dalpe (paragraphs 3-4 and 185) teach identifying the specified delivery driver or vehicle.

AS TO CLAIM 4 (of 1) 
collecting a plurality of the customer-based data for the particular container to obtain a container-relevant data of the particular container, wherein the container-relevant data includes a number of usages for the particular container.
Hershberger (paragraph 247) teaches a remaining number of usages before needing refilling a particular container.

AS TO CLAIM 5 (of 4) 
wherein the container-relevant data includes a history data of the customers corresponding to the particular container.
Hershberger (paragraphs 135-138) teaches a re-ordering system which identifies the customer, the location, and the amount and type of beverage to deliver.

AS TO CLAIM 7 (of 4) 
wherein the number of usages for the particular container is a number of refilled times.
Hershberger (paragraphs 181 and 264) teaches concerning the number of interactions of the container.

AS TO CLAIM 8 (of 4) 
wherein the number of usages for the particular container is a number of orders corresponding to the particular container.
Hershberger (paragraphs 181 and 264) teaches concerning the number of interactions of the container.

AS TO CLAIM 9 (of 1) 
sending a notification to the customer based on a condition of the spent bottled water retrieved from the customer and the customer-based data of the spent bottled water retrieved from the customer.
Hershberger (paragraphs 102-106) teaches concerning assessing returned containers.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Riel-Dalpe only has to consider the location of driver, restaurant, and customer. This argument is unpersuasive as Riel-Dalpe also considers drivers in mid-delivery which is the functional equivalent of the instant application. This is equivalent because it considers the location of the driver, the location of the first delivery, the location of the second restaurant, and the location of the second delivery. Thus, the pick-up of the water bottle and the return of the water bottle are equivalent to the logistical needs of delivering the two separate orders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623